Judith Rogers, Judge, concurring. Under the authority cited by the majority opinion, I must concur in the decision to dismiss this appeal, as the Commission’s order is not final and, therefore, is not properly before this court for review. I do think, however, that it is an unnecessary expenditure of attorney’s fees and time to have two insurance carriers participating in this litigation until all liability is ascertained. These additional costs must necessarily be borne by someone, and it appears that, under present case law, this is a problem to be addressed by the legislature or the Commission under its rule-making authority.